Citation Nr: 0327497	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
a sleep disturbance.

2.  Entitlement to service connection for gastric enteritis.

3.  Entitlement to service connection for dysmenorrah.  

4.  Entitlement to service connection for residuals, status 
post epidural anesthetic.

5.  Entitlement to a higher evaluation for service-connected 
interstitial cystitis.  

6.  Entitlement to a higher evaluation for service-connected 
migraine headaches.

7.  Entitlement to a higher evaluation for service-connected 
bacterial vaginitis.

8.  Entitlement to a higher evaluation for service-connected 
microhematuria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1992 to March 1998.

The veteran's appeal as to the issues listed above arose from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
claims of entitlement to service connection for fatigue, a 
sleep disturbance, gastric enteritis, dysmenorrah, and 
"residuals, status post epidural anesthetic."  At that 
time, the RO also granted service connection for interstitial 
cystitis, evaluated as 20 percent disabling, migraine 
headaches, evaluated as 10 percent disabling, bacterial 
vaginitis, evaluated as 10 percent disabling, and 
microhematuria, evaluated as 0 percent disabling 
(noncompensable).  The veteran has appealed the denials of 
service connection, and the issues of entitlement to higher 
evaluations for her service-connected interstitial cystitis, 
migraine headaches, bacterial vaginitis, and microhematuria.  
The Board has determined that the issues are most accurately 
characterized as stated on the cover page of this decision.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




